Exhibit 10.1

THIS AMENDMENT TO THE SECOND AMENDED AND RESTATED SHORT-TERM SUPPORT AGREEMENT
(the “Amendment”) dated as of June 18, 2009 is made

BETWEEN

 

NORTEL NETWORKS LIMITED

(hereinafter called the “Principal”)

 

AND

 

EXPORT DEVELOPMENT CANADA

(hereinafter called “EDC”)

 

WHEREAS, pursuant to a Second Amended and Restated Master Facility Agreement
dated as of December 14, 2007 between the Principal and EDC (the “Facility
Agreement”), EDC agreed to provide Support for the benefit of the Principal and
its affiliates, subject to the terms and conditions of the Facility Agreement;

WHEREAS the Principal commenced a voluntary proceeding seeking relief including
an initial order (as amended, the “Initial Order”) under the Companies’
Creditors Arrangement Act (Canada) (the “CCAA Proceeding”) and the Principal’s
subsidiaries have commenced administration proceedings in the United Kingdom and
restructuring proceedings under Chapter 11 of the United States Bankruptcy Code;

WHEREAS the Principal and EDC entered into an Agreement dated as of January 14,
2009, as amended by the Amended and Restated Short-Term Support Agreement dated
as of February 10, 2009, by and between the Principal and EDC, as further
amended by the Second Amended and Restated Short-Term Support Agreement dated as
of April 24, 2009 by and between the Principal and EDC (collectively, the
“Original Agreement”), pursuant to which EDC agreed, among other things, that,
until July 30, 2009, new Support would continue to be made available to the
Principal under the Facilities, to an aggregate maximum amount of
USD 30 million; and

WHEREAS the Principal and EDC wish to further amend the terms and conditions of
the Original Agreement in accordance with the terms and conditions herein.



--------------------------------------------------------------------------------

2

 

THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged, the parties agree as follows:

 

1. Unless otherwise defined herein, words and phrases herein shall have the
meanings ascribed to them in the Facility Agreement, the Original Agreement or
the Initial Order.

 

2. Section 4 of the Original Agreement be and is hereby amended by deleting
Section 4(a) in its entirety and replacing it with the following:

“The Principal shall (i) execute and deliver a cash collateral pledge agreement
substantially in the form of Schedule C hereto and (ii) deliver cash collateral
to EDC as continuing collateral security for (A) all new Support provided on or
after January 14, 2009, whether before or after the date of this Agreement, and
any renewals or extensions of such new Support, (B) all renewals or extensions
of Support that was outstanding on January 14, 2009 provided on or before
April 14, 2009 and (C) all agreed upon fees and expenses, all such cash
collateral to be provided in an amount equal to the underlying Support where the
underlying Support is in United States Dollars or, in each case where the
currency of the underlying Support is not United States dollars, in the currency
of the underlying Support in an amount equal to the underlying Support, and the
Principal shall otherwise satisfy all applicable conditions set forth herein and
in the Facility Agreement.”

 

3. The Conditions contained in Schedule A to the Original Agreement is hereby
amended by deleting paragraph (g) in its entirety and replacing it with the
following:

“(g) Any Support requested under the Small Bonds Facility during the Interim
Period shall be at the sole and unfettered discretion of EDC and the Principal
acknowledges that EDC shall be under no obligation at any time to permit any use
to be made of the Small Bonds Facility during the Interim Period notwithstanding
that any conditions precedent to the provision of any such Support have been
satisfied or that such Support is within the parameters contemplated by any EDC
Agreements.”

 

4. The Conditions contained in Schedule A to the Original Agreement are hereby
amended by the addition of the following:

“(j) The Initial Order shall be amended, on terms satisfactory to EDC, to give
effect to Section 4(a) hereof, as amended, on substantially the same terms as
provided to the LC Banks in respect of the LC Cash Collateral in
paragraphs 7(c), 10A, 44 and 46 of the Initial Order.

(k) Upon the execution and delivery of the Cash Collateral Agreement and the
provision of cash collateral as set forth in Section 4(a) hereof, the EDC Charge
shall be of no further force and effect, and the Principal shall be at liberty
to take such steps as it deems necessary to cancel such charge and to amend the
Initial Order accordingly, and EDC agrees to do all things necessary or
incidental to give effect to the cancellation of the EDC Charge, including
without limitation the deletion of conditions (a) and (b) herein.”

 

5. Schedule B to the Original Agreement is hereby deleted in its entirety and
replaced by Schedule B hereto.



--------------------------------------------------------------------------------

3

 

6. MISCELLANEOUS

 

  (a) Save only as expressly provided in this Amendment, the provisions of the
Facility Agreement and the Original Agreement continue in full force and effect,
and the Facility Agreement, the Original Agreement and this Amendment shall be
read and construed as one instrument.

 

  (b) This Amendment shall be governed and construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

 

  (c) This Amendment may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

  (d) This Amendment shall be binding upon and enure to the benefit of the
parties and their respective successors and assigns.

 

  (e) Any provision of this Amendment may be amended or waived if such amendment
or waiver is in writing and is signed by the Principal and EDC.

 

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have signed and delivered this Agreement as of
the date first written above.

 

NORTEL NETWORKS LIMITED, as Principal Per:   /s/ John M. Doolittle Name:   John
M. Doolittle Title:   Treasurer Per:   /s/ Gordon A. Davies Name:   Gordon A.
Davies Title:  

Chief Legal Officer

and Corporate Secretary

Address:  

195 The West Mall

Toronto, Ontario M9C 5KI

Facsimile: 905-863-8563

 

 

EXPORT DEVELOPMENT CANADA Per:   /s/ Derek Austin Name:   Derek Austin Title:  
Manager Per:   /s/ Anna Tzulakis Name:   Anna Tzulakis Title:   Underwriter
Address:  

151 O’Connor Street

Ottawa, Ontario K1A 1K3

Facsimile: 613-597-8504



--------------------------------------------------------------------------------

SCHEDULE B

FEES AND EXPENSES

(a)    For Support made available by EDC during the Interim Period, the
Principal shall pay to EDC prior to the issuance of any Secured Support by EDC,
a fee of 1.525% per annum calculated on the aggregate amount of such Support for
the stated term thereof.

(b)    The Principal shall pay all reasonable fees and expenses of external
legal counsel and external financial advisors incurred by EDC in connection with
(i) the negotiation, preparation and implementation of this Agreement and all
arrangements contemplated hereby including, without limitation, in connection
with the CCAA Proceedings, the negotiation and preparation of the EDC Agreements
and the provision of Secured Support or the renewal of any existing Secured
Support and (ii) the negotiation and provision of advice in respect of any one
or more sales of assets by the Principal or its affiliates in respect in respect
of which EDC has issued Support.

(c)    EDC shall release, net of fees and expenses owed, the Principal’s
previous deposits of USD450,000 and CAD350,000 (for certainty, the Principal
shall not be compelled to provide any further cash deposits pursuant to the
terms of the Fees and Expenses Letter, as such term is defined in the Cash
Collateral Agreement) upon receipt by EDC from the Principal of a new deposit of
USD540,000 (the “Deposit”). The Deposit shall be applied by EDC to (i) the fees
and expenses referenced in paragraphs (a) and (b) of this Schedule B and
(ii) the fees and expenses of EDC’s external legal counsel incurred in
connection with the CCAA Proceedings. When the Obligations (as defined in the
Cash Collateral Agreement) have been satisfied, the balance of the Deposit, if
any, shall be returned by EDC to the Principal. The Principal acknowledges and
agrees that (i) any fees and expenses which are due and payable by the Principal
to EDC and which are not recovered from Collateral (as defined in the Cash
Collateral Agreement) and (ii) any amounts paid by EDC on behalf of, and at the
request of, the Principal or its affiliates to a financial institution or a
surety company in connection with the issuance, renewal or amendment of any
letter of credit, letter of guarantee or surety bond shall constitute an
unsecured claim against the Principal in the CCAA Proceeding and all such
amounts shall be treated as if outstanding immediately prior to the commencement
of the CCAA Proceeding.



--------------------------------------------------------------------------------

SCHEDULE C

CASH COLLATERAL AGREEMENT